UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6265



FREDRICK LYNWOOD FOLEY,

                                             Plaintiff - Appellant,

          versus

CORRECTIONAL OFFICER SNIDER; LIEUTENANT BOYER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-96-156-R)


Submitted:   June 20, 1996                   Decided:   July 9, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Fredrick Lynwood Foley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1988) complaint under 28 U.S.C.A. § 1915(d)

(West 1994). We have reviewed the record and the district court's

opinion and find that this appeal is frivolous. Accordingly, we

affirm on the reasoning of the district court. Foley v. Snider,
No. CA-96-156-R (W.D. Va. Feb. 15, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2